Case 4:20-cv-00685-ALM-KPJ Document 25 Filed 08/13/21 Page 1 of 2 PageID #: 151




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  EDDIE LEE WILLIAMS and                         §
  KIMBERLY SUE STILSON,                          §
                                                 §
        Plaintiffs,                              §
                                                 §
  v.                                             §   Civil Action No. 4:20-cv-685-ALM-KPJ
                                                 §
  GOOGLE, LLC, VERIZON                           §
  WIRELESS, and SAMSUNG                          §
  ELECTRONICS AMERICA,                           §
                                                 §
        Defendants.                              §

                    MEMORANDUM ADOPTING REPORT AND
             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On July 16, 2021, the Magistrate Judge entered proposed findings of fact and recommendations

 (the “Report”) (Dkt. #23) that Defendants Google LLC, Verizon Wireless, and Samsung

 Electronics America’s (collectively, “Defendants”) Motions to Dismiss (Dkts. #12, 14, 18) be

 denied without prejudice. The Report further recommended that Plaintiffs Eddie Lee Williams and

 Kimberly Sue Stilson (collectively, “Plaintiffs”) be granted leave to amend their pleadings. See

 Dkt. #23.

        Having received the Report of the United States Magistrate Judge, and no timely objections

 being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

 are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

        Accordingly, Defendants’ Motions to Dismiss (Dkt. #12, 14, 18) are hereby DENIED

 WITHOUT PREJUDICE.
    Case 4:20-cv-00685-ALM-KPJ Document 25 Filed 08/13/21 Page 2 of 2 PageID #: 152

.

            IT IS FURTHER ORDERED that Plaintiffs shall file an amended complaint no later than

     twenty-one (21) days after receiving service of this Memorandum.

            IT IS SO ORDERED.
             SIGNED this 13th day of August, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                   2
